Case 2:20-cv-11317-JAK-PLA Document 30 Filed 06/09/21 Page 1 of 1 Page ID #:273



   1
                                    UNITED STATES DISTRICT COURT
   2                               CENTRAL DISTRICT OF CALIFORNIA
   3
        T&M INVENTIONS, LLC,
   4
                                     Plaintiff,              Case No. 2:20-CV-11317-JAK(PLAx)
   5    v.
                                                             ORDER GRANTING STIPULATION TO
   6    R & S MANUFACTURING AND SALES                        DISMISS
   7    COMPANY, INC.,

   8                                 Defendant.

   9

  10

  11
              IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure
  12
       41(a)(1)(A)(ii), the parties stipulation to dismiss this action on the merits, with prejudice, and
  13
       without costs to either party is GRANTED.
  14

  15

  16
       Dated: June 9, 2021                                     _____________________________
  17                                                           John A. Kronstadt
                                                               United States District Court Judge
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


       ORDER GRANTING STIPULATION TO DISMISS             1
